Citation Nr: 0519395	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an April 1970 rating decision was clearly and 
unmistakably erroneous (CUE) in failing to award service 
connection for epiphysis dysplasia tarda and a back condition 
to include spondylolisthesis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

This matter has been certified to the Board for review of a 
December 2001 rating decision, which found that the veteran 
had not submitted new and material evidence to warrant the 
reopening of a claim of service connection for epiphysis 
dysplasia tarda and a back condition to include 
spondylolisthesis.  However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.    

Upon review of the claims folder, the Board has 
recharacterized the issue before it as reflected on the title 
page of this decision.  The record indicates that in 
September 1969, the RO received the veteran's claim of 
service connection for epiphysis dysplasia tarda; 
osteoarthritis of the hips, knees, and ankles; and a low back 
disability to include spondylolisthesis of the lumbosacral 
spine.  An April 1970 rating decision denied the claims, 
finding that these disabilities existed prior to service and 
were not aggravated therein.  The veteran did not appeal this 
decision to the Board.

In June 1990, the veteran requested that his claims be 
reopened.  In a rating decision issued later that month, the 
RO declined to reopen the claims on the basis that new and 
material evidence had not been submitted.  The veteran 
subsequently appealed his claims to the Board, which, in a 
September 1992 decision declined to reopen the claims on 
grounds similar to those outlined by the RO.

Following the Board's decision, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court), which remanded the case in October 1993 based on a 
Joint Motion for Remand which argued that new and material 
evidence had been received thus warranting adjudication of 
the claims on the merits.

Following the Court's remand, the veteran submitted a new 
claim asserting that the April 1970 rating decision that 
denied service connection for osteoarthritis of the hips, 
knees, and ankles; epiphysis dysplasia tarda; and a low back 
disability to include spondylolisthesis of the lumbosacral 
spine was the product of CUE.  Specifically, the veteran 
argued that because a July 1969 Army Medical Board report 
determined that these conditions were aggravated in the line 
of duty, such determination was binding on VA by virtue of 
38 C.F.R. § 3.1(m).  The RO denied the veteran's CUE claim in 
an August 1995 decision, and he duly perfected an appeal of 
this decision.  

In a December 1997 decision, the Board awarded service 
connection for "osteoarthritis of the hips, knees, and 
ankles," specifically concluding that under the provisions 
of 38 C.F.R. § 3.1(m), VA was bound by the Medical Board's 
determination that these disabilities were aggravated in the 
line of duty.  See 38 C.F.R. § 3.1(m) ["In line of duty" 
means an injury or disease incurred or aggravated during a 
period of active military, naval, or air service unless such 
injury or disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in 
line of duty will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.]  Thus, the Board concluded that the RO's 
failure to properly apply 38 C.F.R. § 3.1(m) in the April 
1970 rating decision amounted to CUE.  Given the favorable 
outcome of the CUE claim, the Board determined that the 
direct service connection claim for osteoarthritis of the 
hips, knees, and ankles was essentially moot.

The December 1997 Board decision did not, however, address 
the issue of CUE in the April 1970 rating decision as it 
pertains to the issues of service connection for epiphysis 
dysplasia tarda and a back disability to include 
spondylolisthesis.  These issues were clearly on appeal at 
the time of the December 1997 Board decision, yet were not 
adjudicated by that decision.  See e.g. September 1995 notice 
of disagreement [referring to a "back" disability].  
Because these issues were not addressed by the Board's 
December 1997 decision, they are still on appeal and will be 
adjudicated by the Board below.  

Given the favorable decision with regard to the veteran's CUE 
claim, the issue of whether new and material evidence has 
been submitted to reopen the veteran's service connection 
claim for familial multiple epiphysial dysplasia tarda with 
spondylolisthesis of the lumbar spine has been essentially 
rendered moot.  

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) with regard to the issue as 
certified on appeal via a videoconference hearing in March 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  While the veteran also 
presented testimony with regard to his CUE claim before a 
different VLJ in June 1997, given the grant of the CUE claim 
in this decision, the veteran would not be prejudiced by the 
case being adjudicated by the undersigned.  


FINDINGS OF FACT

1.  A July 1969 Army Medical Board report found that the 
veteran's epiphysis dysplasia tarda and back disability (to 
include spondylolisthesis) preexisted service and were not 
aggravated therein.  

2.  A December 1997 Board decision found that the 
determinations made by the Army Medical Board were binding on 
VA by virtue of 38 C.F.R. § 3.1(m).


CONCLUSION OF LAW

The April 1970 rating decision was clearly and unmistakably 
erroneous in failing to award the veteran service connection 
for epiphysis dysplasia tarda and a back disorder to include 
spondylolisthesis.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.1 (m), 3.105 (2004); see also Chisem v. Gober, 
10 Vet. App. 526 (1997).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The thrust of the veteran's presentation is that the RO 
committed CUE in connection with the April 1970 decision, 
which denied service connection for epiphysis dysplasia tarda 
and a back disability to include spondylolisthesis.  Although 
the VCAA is generally applicable to all claims filed on or 
after the date of its enactment, it is not applicable to CUE 
claims.  In Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 
2001) the Court held that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."  In concluding that the VCAA is not 
applicable to allegations of CUE, the Court's opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims, . . . it is not an excuse to remand all 
claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2004).

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  In 
this case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  Accordingly, based on the Court's precedential 
decision in Livesay, the Board concludes that the veteran's 
CUE claim is not subject to the provisions of the VCAA.


The Merits of the Appeal

As noted, the veteran has previously asserted that there was 
CUE in the April 1970 rating decision which denied service 
connection for epiphysis dysplasia tarda and a back 
disability to include spondylolisthesis, and he has not 
withdrawn this contention in the present appeal.  He 
essentially contends that the April 1970 decision contained 
CUE by failing to follow the Army Medical Board's finding 
that his preexisting epiphysis dysplasia tarda and back 
disability were service aggravated.  See 38 C.F.R. § 3.1(m).  
The veteran did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to be 
based upon clear and unmistakable error.  

Legal authority provides that, where clear and unmistakable 
error is found in a prior decision, the prior decision will 
be reversed or revised, and, for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2004).

Under law, clear and unmistakable is determined by three 
criteria: (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., there must 
be more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

It has been held that clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

The record indicates that a July 1969 Army Medical Board 
report determined that the veteran's epiphysis dysplasia 
tarda and spondylolisthesis preexisted service and were 
aggravated therein.  (Italics added).  The Board subsequently 
determined in its December 1997 decision (adjudicating the 
claim of CUE in the April 1970 decision as it pertains to 
osteoarthritis of the hips, knees, and ankles) that service 
department line of duty determinations, such as those made in 
the July 1969 Army Medical Board report, were binding upon VA 
under the provisions of 38 C.F.R. § 3.1(m).  

This determination by the Board is now the "law of the 
case" as it pertains to the remaining aspects of the 
veteran's CUE claim (regarding epiphysis dysplasia tarda and 
spondylolisthesis).  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case, and therefore, the Board is not free to do 
anything contrary to the prior Board decision with respect to 
the same claim].  

Accordingly, under the "law of the case" doctrine, the 
Board finds that the Army Medical Board's determination that 
the veteran's epiphysis dysplasia tarda and spondylolisthesis 
preexisted service and were aggravated therein is binding on 
VA and the Board under the provisions of 38 C.F.R. § 3.1(m).  
Therefore, by failing to properly apply this regulation, the 
RO committed clear and unmistakable error in the April 1970 
rating decision.  Service connection is therefore warranted 
for epiphysis dysplasia tarda and a back disability to 
include spondylolisthesis.


ORDER

Clear and unmistakable error having been found in the April 
1970 rating decision denying service connection for epiphysis 
dysplasia tarda and a back disability to include 
spondylolisthesis, the appeal is granted.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


